Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  recitation of “a backing place”.  Examiner has assumed the claim was meant to refer to “a backing plate” and has examined accordingly.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: insulating member (i.e. member for insulating) in claims 1 and 15 which has been interpreted as an insulator and equivalents thereto.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: movable electrode assembly, bellows assembly (claim 1); support members (claim 15); substrate support assembly with a substrate supporting surface and an electrode assembly with an electrode (claim 21).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   It 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recite the limitation "the electrode".  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the claims were meant to refer to “the first electrode and the second electrode” and has examined accordingly.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0132218 to Chen et al. in view of U.S. Patent No. 5,225,651 to DeGelis et al., U.S. Patent Pub. No. 2016/0276134 to Collins et al. and U.S. Patent Pub. No. 2010/0068887 to Harrington al.
In Figs. 1-3, Chen et al. disclose a chamber capable of electron beam etching substantially as claimed and comprising:  a chamber body (10) having sidewalls and a chamber bottom, the sidewalls and the chamber bottom at least partially defining a process volume; a substrate support assembly (20) comprising a substrate supporting surface and a first electrode; a ceiling (14) coupled to the chamber body and further defining the process volume; and an electrode assembly (52) having a second electrode.
However, although Chen et al. disclose various means for manipulating electrodes and other complementary structures therein to produce a desired processing effect, it does not disclose:  one or more tracks coupled to the ceiling; a movable electrode assembly coupled to the one or more tracks and movable along an axis parallel to the supporting surface, the movable electrode assembly comprising:  a second electrode having a surface, the surface disposed at a nonparallel angle relative to a major axis of the substrate support assembly; an insulating member coupled to the second electrode; and a backing plate coupled to the insulating member.
In Figs. 1-3 and the accompanying text, DeGelis et al. disclose a chamber/apparatus capable of electron beam etching having a movable electrode assembly comprising:  a chamber body having sidewalls and a chamber bottom, the sidewalls and the chamber bottom at least partially defining a process volume; a ceiling (top inside surface of chamber body Figs. 1-3, 2) coupled to the chamber body and further defining a process volume; one or more tracks (18 and 18’); a substrate support assembly comprising a supporting surface; and a movable electrode assembly coupled to the one or more tracks and movable along an axis parallel to the supporting surface, the movable electrode assembly comprising:  a second electrode (10) having a surface, the surface disposed at a nonparallel angle relative to the supporting surface; an insulating member (insulating cladding) coupled to the second electrode; and an electrode support (17) coupled to the insulating member.  The chamber is provided with the movable electrode assembly for the purpose of allowing treatment of a substrate with dimensions larger than the dimensions of the second electrode (also see, e.g., column 2, rows 32-36). 

DeGelis et al. fail to disclose the electrode support as a “backing plate”.  However, as can be seen in Fig. 1, an electrode support (11) for a similar electrode is provided at the back thereof, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same position.  Furthermore, the idea of the electrode support being 

DeGelis et al. fail to explicitly disclose the one or more tracks coupled to the ceiling.

However, as can be seen in Fig. 1, an electrode support for a similar movable electrode is provided at the back thereof and coupled to the ceiling in the chamber/apparatus where the electrode assembly is provided, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same position and attachment of the movable electrode assembly in Figs. 2 and 3.  

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a movable electrode assembly in Chen et al. in order to allow for treatment of a substrate with dimensions larger than the dimensions of the second electrode as taught by DeGelis et al.

Modified Chen et al. fails to explicitly disclose the electron emitting surface as substantially planar and disposed at a non-parallel and non-normal angle relative to the supporting surface.  

It is noted that although Degelis et al. do not expressly teach a substantially planar electron emitting surface at a non-parallel and non-normal angle, the disclosure thereof does teach that the angle between the surface at issue may be made non-parallel if a gradation of deposition is desired as would be self-evident (see, e.g., column 4, rows 41-58).  Additionally, the electron emitting surface appears to be substantially planar.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a substantially planar, non-parallel and non-normal planar electron emitting surface in Degelis et al. based on a fair interpretation of the drawing where the electron emitting surface appears to be substantially planar and in the event that the desired deposition was intended to be gradated the electron emitting surface may be adjusted as taught by Degelis et al.

Modified Chen et al. further fails to disclose a bellows assembly disposed at one or more peripheral ends of the backing plate such that a shape of the electrode may be adjusted.
Harrington discloses using a flexible coupler/bellows for the purpose of structurally supporting a portion of an electrode assembly while also allowing for relative movement (see, e.g., paras. 20-21).
Additionally, in Harrington et al., a surface of a second electrode may be adjusted to create a substantially wedge-like shape such that what appears to be a nonparallel angle between the second electrode and the relative major axis of the substrate support assembly is between 20-70 degrees or 35-55 degrees (see, e.g., Fig. 2C) for the purpose of adjust a shape and/or position of the electrode for increased plasma uniformity.
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a flexible coupler/bellows in modified Chen et al.  in order to structurally support a portion of an electrode assembly while also allowing for relative movement to form a substantially wedge-like shape as taught by Harrington.

Modified Chen et al. further fails to explicitly disclose the substrate support assembly comprising a substrate support surface; an insulating puck; and a first electrode disposed within the insulating puck.
Nevertheless, such a substrate support assembly is known.  Collins et al. disclose an electron beam plasma chamber having, inter alia, a substrate support assembly (110) comprising a substrate support surface (110a); an insulating puck (302); and first electrode disposed within the insulating puck (304) for the purpose of supporting a substrate in an electron beam plasma chamber (see, e.g. para. 52).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a substrate support assembly comprising a substrate support surface; an insulating puck; and first electrode disposed within the insulating puck in order to support a substrate in the electron beam plasma chamber as taught by Collins et al.

Regarding the claim 1 newly added limitations, in Harrington et al., a surface of a second electrode may be adjusted to create a substantially wedge-like shape such that what appears to be a nonparallel angle between the second electrode and the relative major axis of the substrate support assembly is between 20-70 degrees or 35-55 degrees (see, e.g., Fig. 2C) for the purpose of adjust a shape and/or position of the electrode for increased plasma uniformity.
With respect to claims 2-5, modified Chen et al. disclose the movable electrode assembly as claimed and as described above.
However, although disclosed as conductive, as it is an electrode, modified Chen et al. fail to specifically disclose the second electrode is formed from a material having a high secondary electron 
Collins et al. teach an electrode for a processing chamber made a material having a high secondary electron emission coefficient such as a silicon, carbon, silicon carbon compound, a silicon-oxide compound or a metal oxide for the purpose of forming the electrode of a process compatible material (see, e.g., para. 51).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided the electrode of modified Chen et al. made of a material of high secondary electron emission coefficient such as a silicon, carbon, silicon carbon compound, a silicon-oxide compound or a metal oxide in order to from the electrode of a process compatible material as taught by Collins et al.
With respect to claim 6, as detailed above, the second electrode has substantially plate like shape.  See, e.g., Fig. 3.
With respect to claims 7-9, in Harrington et al., a surface of a second electrode may be adjusted to create a substantially wedge-like shape such that what appears to be a nonparallel angle between the second electrode and the relative major axis of the substrate support assembly is between 20-70 degrees or 35-55 degrees (see, e.g., Fig. 2C) for the purpose of adjust a shape and/or position of the electrode for increased plasma uniformity.
With respect to claim 10, Collins et al. disclose the use of a combination of RF power source and a DC power source, wherein the RF power source can be used for powering the second electrode and the DC power can be used for chucking the second electrode (see, e.g., paras. 53-55).
With respect to claims 11 and 12, in Chen et al., the chamber may further comprise a DC power generator (50) electrically coupled to the second electrode; and in a combinable embodiment, ann 
With respect to claim 13, DeGelis et al. fail to disclose the ceiling comprising a track or the support members having/being one or more wheels.
However, as can be seen in Fig. 1, an electrode support for a similar movable electrode is provided at the back thereof at the ceiling in the chamber/apparatus where the electrode assembly is provided, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same position and attachment of the movable electrode assembly in Figs. 2 and 3.  Additionally, it would have been obvious to one of ordinary skill in the art to provide wheels with attaching support members as the displacement means for the electrode assembly along the track, wherein the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
With respect to claim 14, DeGelis et al. fail to disclose the tracks for allowing movement of the electrode are maglev tracks however, the disclosed tracks provide the claimed function.  Additionally, the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0132218 to Chen et al. in view of U.S. Patent No. 5,225,651 to DeGelis et al. and U.S. Patent Pub. No. 2008/0156641 to Pietzner et al.

In Figs. 1-3 & 7, Chen et al. disclose a chamber capable of electron beam etching substantially as claimed and comprising:  a chamber body (10) having sidewalls and a chamber bottom, the sidewalls In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
However, although Chen et al. disclose various means for manipulating electrodes and other complementary structures therein to produce a desired processing effect, it does not disclose:  one or more tracks coupled to the ceiling such that the electrode assembly is movable, the track disposed outside the process volume and adjacent to the chamber body; and/or the electrode assembly further including a backing plate and an insulating member coupled to the backing plate and one or more support members coupled to the backing plate, each support member having one or more wheels movable along the one or more tracks between a first end and a second end of the ceiling.
In Figs. 1-3 and the accompanying text, De Gelis et al. disclose a chamber/apparatus capable of electron beam etching having a movable electrode assembly comprising:  a chamber body having sidewalls and a chamber bottom, the sidewalls and the chamber bottom at least partially defining a process volume; a ceiling (top inside surface of chamber body Figs. 1-3, 2) coupled to the chamber body and further defining a process volume; one or more tracks (18 and 18’); a substrate support 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a movable electrode assembly in Chen et al. in order to allow for treatment of a substrate with dimensions larger than the dimensions of the second electrode as taught by DeGelis et al.
DeGelis et al. fail to disclose the electrode support as a “backing plate”.  However, as can be seen in Fig. 1, an electrode support (11) for a similar electrode is provided at the back thereof, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same position in other embodiments.  Furthermore, the idea of the electrode support being a plate is considered a recitation drawn to shape, wherein the courts have ruled that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

DeGelis et al. also fail to explicitly disclose the one or more tracks disposed outside of the process volume.
However, Pietzner et al. teach providing a movement mechanism for an electrode outside a processing volume for the purpose of significantly reducing contamination (see, e.g., abstract).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the tracks of DeGelis et al. as movement mechanism outside of the processing volume in modified Chen et al. in order to significantly reduce contamination as taught by Pietzner et la.
Modified Chen et al. fail to disclose one or more support members coupled to the backing plate having/being one or more wheels movable along the track between a first end of the ceiling and a second end of the ceiling.
Nevertheless, it would have been obvious to one of ordinary skill in the art to provide wheels/ support members as the displacement means for the electrode assembly along the track, wherein the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Modified Chen et al. fails to explicitly disclose the electron emitting surface as substantially planar and disposed at a non-parallel and non-normal angle relative to the backing plate.  Note: the backing plate is a 3-dimensional object that will have a plurality of surfaces and the claim does not specifically recite which surface (or surfaces) are nonparallel and non-normal to the substantially planar electron emitting surface.  In order to form the 3-dimensional backing plate at least some surfaces thereof will be non-parallel and/or non-normal to the backing plate.  Additionally, see below with respect to adjusting the angle of the electron emitting surface.
It is noted that although Degelis et al. do not expressly teach a substantially planar electron emitting surface at a non-parallel and non-normal angle, the disclosure thereof does teach that the angle of  the surface at issue may be made non-parallel if a gradation of deposition is desired as would be self-evident (see, e.g., column 4, rows 41-58).  Additionally, the electron emitting surface appears to be substantially planar.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a substantially planar, non-parallel and non-normal planar electron emitting surface with respect to the backing plate in Degelis et al. based on a fair interpretation of the drawings where the electron emitting surface appears to be substantially planar and in the event that the desired deposition was intended to be gradated adjustments to an angle thereof may be made as taught by Degelis et al.
Regarding duplication of electrodes to provide a first electrode and a second electrode, it is noted that the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Additionally, De Gelis et al. teach that a plurality of movable electrodes may be provided (see, e.g., column 7, rows 53-61).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Chen et al. as applied to claim 15 above, and further in view of U.S. Patent Pub. No. 2016/0276134 to Collins et al.
With respect to claims 16-18, modified Chen et al. disclose the movable electrode assembly as claimed and as described above.
However, although disclosed as conductive, as it is an electrode, modified Chen et al. fail to specifically disclose the second electrode is formed from a material having a high secondary electron 
Collins et al. teach an electrode for a processing chamber made a material having a high secondary electron emission coefficient such as a silicon, carbon, silicon carbon compound, a silicon-oxide compound or a metal oxide for the purpose of forming the electrode of a process compatible material (see, e.g., para. 51).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided the electrode of modified Chen et al. made of a material of high secondary electron emission coefficient such as a silicon, carbon, silicon carbon compound, a silicon-oxide compound or a metal oxide in order to from the electrode of a process compatible material as taught by Collins et al.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Chen et al. as applied to claim 15 above, and further in view of U.S. Patent Pub. No. 2010/0068887 to Harrington al.
Modified Chen et al. further fails to disclose a bellows assembly disposed at one or more peripheral ends of the backing plate such that a shape of the electrode may be adjusted.
Harrington discloses using a flexible coupler/bellows for the purpose of structurally supporting a portion of an electrode assembly while also allowing for relative movement (see, e.g., paras. 20-21).
Additionally, in Harrington et al., a surface of a second electrode may be adjusted to create a substantially wedge-like shape such that what appears to be a nonparallel angle between the second electrode and the relative major axis of the substrate support assembly is between 20-70 degrees or 35-55 degrees (see, e.g., Fig. 2C) for the purpose of adjust a shape and/or position of the electrode for increased plasma uniformity.
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a flexible coupler/bellows in modified Chen et al.  in order to structurally support a portion of an electrode assembly while also allowing for relative movement to form a substantially wedge-like shape as taught by Harrington.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,225,651 to DeGelis et al. in view of Harrington
Degelis et al. disclose a chamber of capable of electron beam etching substantially as claimed and comprising:  a chamber body Figs. 1-3, 2) at least partially defining a process volume; a substrate support assembly (7) having a substrate supporting surface within the process volume; and an electrode assembly movable relative to the substrate support assembly and along an axis parallel to the substrate supporting surface (using 17, 18, 18’ and other means), the electrode assembly comprising an electrode (16) having a substantially planar electron-emitting surface disposed at a non-parallel angle relative to the substrate supporting surface. See, e.g., column 5, row 54 through column 8, row 26).
It is noted that although Degelis et al. do not expressly teach a substantially planar electron emitting surface at a non-parallel and non-normal angle, the disclosure thereof does teach that the angle between the surface at issue may be made non-parallel if a gradation of deposition is desired as would be self-evident (see, e.g., column 4, rows 41-58).  Additionally, the electron emitting surface appears to be substantially planar.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have 
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a substantially planar, non-parallel and non-normal planar electron emitting surface in Degelis et al. based on a fair interpretation of the drawing where the electron emitting surface appears to be substantially planar and in the event that the desired deposition was intended to be gradated as taught by Degelis et al.
Deglis et al. fail to disclose the electrode has a triangular prism shape.   
Harrington discloses using an adjusting assembly for the purpose of structurally supporting a portion of an electrode assembly while also allowing for relative movement (see, e.g., paras. 20-21).
Additionally, in Harrington et al., a surface of a second electrode may be adjusted to create a substantially wedge-like shape for the purpose of adjusting a shape and/or position of the electrode for increased plasma uniformity.
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an adjustment assembly in Degelis et al. in order to adjust a shape and/or position of a portion of an electrode assembly while also allowing for relative movement to form a substantially wedge-like shape as taught by Harrington.
Regarding the specific shape of a “triangular prism shape”, Harrington does not explicitly teach the substantially wedge like shape is a triangular prism shape.  However, Examiner notes that the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 22, which is considered a duplication of parts, Examiner notes that the courts have ruled the mere duplication of parts has no patentable significance unless a new and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity common sense and logic that a plurality of surfaces could be configured similarly.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As suggested in the most recent Applicant initiated interview, Examiner continues to request Applicant provide reasoning and arguments to support their amendments and/or positions with respect to the relied upon prior art in order to expedite examination, especially where amendments are related to features suggested by previously relied upon prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716